Citation Nr: 0518568	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the residuals of 
rheumatic fever, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran had active duty from July 1944 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied the veteran's claim of entitlement to 
an increased rating for the residuals of rheumatic fever.  
This case was remanded in November 2003 for further 
development.  That development having been completed, this 
claim now returns before the Board.

In June 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2004).


FINDING OF FACT

The residuals of rheumatic fever are asymptomatic.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of rheumatic fever have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision, a statement of the case 
dated November 2001, a VCAA letter dated February 2004, and a 
supplemental statement of the case dated March 2005.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several examinations during the 
course of this appeal.  

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Background

Historically, the Board notes that service connection for 
rheumatic fever was originally granted at a 100 percent 
evaluation in October 1945, upon the veteran's release from 
active duty, as the veteran was still undergoing treatment 
for rheumatic fever upon discharge.  In August 1946, the 
veteran's evaluation was decreased to noncompensable, as no 
residuals of rheumatic fever were noted on examination.  In 
March 1951, the veteran's evaluation was increased to 10 
percent, based on a hospital report showing a systolic heart 
murmur.  The 10 percent rating has remained in effect since 
that time.

In October 2000, the veteran filed an increased rating claim 
for his service connected rheumatic fever residuals.  The 
veteran indicated that his symptomatology had increased, 
particularly that he was having problems with his joints due 
to his service connected residuals of rheumatic fever.  The 
relevant evidence of record includes the reports of VA 
outpatient treatment, and VA examinations.

VA outpatient treatment records, dated September 1997 to 
December 2004, were reviewed.  They show periodic treatment 
for complaints of arthritis.  The veteran was treated for an 
injury to the right knee in March 1999, and in June 1999, was 
diagnosed with a degenerative tear of the medial meniscus in 
the right knee.  An echocardiogram in October 2000 noted mild 
concentric left ventricular hypertrophy with normal systolic 
function and mild diastolic dysfunction, mild left atrial 
dilation, mild right atrial and right ventricular dilation, 
mitral and aortic valve sclerosis, structurally unremarkable 
tricuspid and pulmonic valves, and no intracavity thrombus or 
pericardial effusion.  X-rays of the knee and elbows in 
October 2000 showed degenerative changes.  A May 2001 
outpatient treatment note appears to indicate that the 
veteran had residual joint problems, and a history of 
rheumatic heart disease, as a result of his rheumatic fever.  
A November 2001 echocardiogram was within normal limits.

The veteran received a VA examination in March 2001.  At that 
time, the veteran reported being out of breath swimming one 
pool length, but had no problems walking or getting shortness 
of breath on other exertion.  He also blamed his multiple 
arthralgias as secondary to his rheumatic fever.  The veteran 
reported that over the years, he has had increased 
arthralgias, mostly in the elbows, knees, and shoulders.  
There was no redness or swelling.  He stated that he cannot 
totally straighten his elbows.  He has bilateral shoulder 
pain worsening over the years.  He stated that the pain was 
lessened with heat.  The bilateral knee pain was the same.  
The knees did not swell up, lock, or give way.  Sometimes he 
is awakened at night with aching.  There was no recurrent 
subluxation or dislocation.  The veteran did not use any 
cane, crutches or other braces.  Upon examination, the 
veteran's PMI was not shifted.  He had no thrusts or heaves.  
He had a regular rate and rhythm without murmur or gallop.  
The veteran had no JVD or hepatojugular reflux.  No 
engorgement of the liver, and no peripheral edema.  
Examination of the elbows revealed no swelling, tenderness, 
or observable palpable deformity.  No redness or bursitis was 
noted.  Range of motion was extension to 5 degrees 
bilaterally, and flexion to 110 degrees bilaterally.  
Examination of the shoulders revealed no crepitation of 
movement.  There was no palpable tenderness or deformity.  
The veteran was able to go through the entire shoulder range 
of motion on an active basis without any difficulty or 
apparent pain.  Examination of the knees revealed no 
observable deformity.  Patellae were normal.  The gait was 
also normal.  No crepitus.  All ligaments, mainly anterior 
and posterior cruciate ligaments and medial lateral 
collateral ligaments, were intact.  There was no effusion.  
Squatting was normal.  

Range of motion testing revealed extension to 3 degrees, and 
flexion to 130 degrees.  X-ray examination of the knees 
revealed degenerative joint disease bilaterally, more on the 
right.  Also, degenerative joint disease in the elbows, more 
so on the right.  Minor degenerative joint disease was noted 
at the acro clavicular joint of both shoulders.  
Echocardiogram compared to the one done in October 2000 
revealed normal left ventricular size and systolic function.  
Ejection fraction was 78 percent.  There was no valvular 
stenosis, and only mild calcification was noted.  There was 
also minimal regurgitation of the aortic and mitral valves.  
The examiner indicated that, in his opinion, the veteran had 
no sign of rheumatic valvular heart disease in any way, 
shape, or form.  Also had no sign of rheumatic disease in any 
of his joints.  The examiner diagnosed the veteran with 
degenerative joint disease of the elbows, knees, and 
shoulders, and no rheumatic disease in the heart valves.

The veteran received a further VA examination in February 
2005.  At that time, the veteran's claims file was thoroughly 
reviewed, including his service records detailing a bout of 
rheumatic fever in service.  The veteran reported current 
complaints of sore joints in the elbows and knees which he 
claimed was disabling, especially the right knee.  On 
examination, the veteran's right elbow showed a 30 degree 
radial angulation of the right elbow.  The range of motion 
was 120 degrees on the right and 130 degrees on the left, 
with 45 degrees on extension of the right elbow, and 30 
degrees of left elbow extension.  The veteran had good motor 
strength with no fatiguing on repetitive motion.  On the knee 
examination there was a question of a popliteal cyst to the 
right knee and a 6 by .5 cm well healed scar to the left 
knee.  The range of motion of flexion was 110 degrees in the 
right and 90 degrees on the left.  The veteran was ambulatory 
without any assistive device, with a somewhat wide based gait 
and a slight antalgic gait.  X-rays of the knee that were 
done on September 2003 were noted to have been read as 
degenerative disease, marked in the medial knee joint 
compartments producing minimal genu varum and mild in 
patellofemoral and lateral compartments bilaterally, and 
minimal calcification in the distal left superficial femoral 
artery, otherwise, a normal knee.  It was noted that X-rays 
of the elbow taken in October 2002 noted moderately severe 
degenerative joint disease of the right elbow, and moderate 
degenerative changes of the left elbow.  The examiner 
indicated that he was unable to appreciate any murmur with 
the heart examination.

The veteran was diagnosed with osteoarthritis of the knees 
and osteoarthritis of both elbows, with all the findings of 
the knees and elbows unassociated with rheumatic fever at 
all.  Also noted were multiple laboratory work ups in the 
past in relation to rheumatoid factor and sedimentation rate, 
which were all normal and the veteran does not have 
rheumatoid arthritis.  The examiner indicated that it is a 
totally different condition in relation to the arthritis that 
is caused by rheumatic fever, and also it is not related to 
osteoarthritis either.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Board also points out that under governing law, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110 (West 1991); 38 C.F.R. § 3.951(b) (2004).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

The veteran's service-connected residuals of rheumatic fever 
disease have been rated by the RO under the provisions of 
Diagnostic Code 7000, which provides for the evaluation of 
rheumatic heart disease. 38 C.F.R. § 4.104.  Under this 
regulatory provision, a rating of 10 percent is warranted 
where the veteran has valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in a workload of greater than 7 METs but not greater than 10 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.

A 30 percent rating is warranted where a workload of greater 
than five METs but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. 

In this regard, however, the Board notes that the veteran has 
consistently been found to have no current residuals 
attributable to his service connected rheumatic fever.  While 
the veteran has reported that he feels that he has additional 
disabilities due to his bout of rheumatic fever, and 
particularly problems with his joints, the opinion contained 
in a VA examination report dated March 2001 indicated that 
the veteran had no sign of rheumatic valvular heart disease 
in any way, and no sign of rheumatic disease in any of his 
joints.  Similarly, the report of a February 2005 VA 
examination noted that the veteran was diagnosed with 
osteoarthritis of the knees and elbows, unassociated with 
rheumatic fever, and did not have rheumatoid arthritis.  The 
Board recognizes a VA May 2001 outpatient treatment record 
which appeared to indicate that the veteran had residual 
joint problems associated with his history of rheumatic 
fever.  However, this diagnosis appears to be based on the 
reported history of the veteran, and not the evidence of 
record, which as noted above, indicates that the veteran 
currently has no residuals of his rheumatic fever.  
Therefore, the criteria for a rating in excess of 10 percent 
are not met.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for the residuals of 
rheumatic fever, currently evaluated as 10 percent disabling, 
is denied



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


